Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 1 of 7 PagelD #: 2579

JOHN H. REICHMAN -
john@johnreichmanlaw.com
917.626.8025

June 9, 2021

VIA ECF

Hon. James R. Cho U.S.M.J.

United States District Court -EDNY
225 Cadman Plaza East, 1214 South
Brooklyn, NY 11201

Re: Roslyn La Liberte v Reid; 18cv5398 (DLI) (JRC)
Your Honor,

We represent Defendant Joy Reid in the above-referenced action. We are writing to
address Plaintiff Roslyn La Liberte’s non-compliance with the Court’s May 13, 2021 conference
order (the “Order”), and the continued inadequacy of Plaintiffs initial disclosures. This is the
third court order Plaintiff has failed to comply with regarding her initial disclosures. See Tr. of
Jan. 11, 2021 Conference at 20; Tr. of March 24, 2021 Conference at 22—23; Minute Order for
May 13, 2021 Telephonic Discovery Conference (Dkt. 90). We also address below other open
discovery issues and yesterday’s letter filed by Plaintiff's counsel (Dkt. 94, 96). A conference in
the case is scheduled for this Friday, June 11, 2021, at 1:00 p.m.

In response to Ms. Reid’s prior motion to compel, the Order required Plaintiff to provide
supplemental documents and certification by no later than May 27, 2021 (“By 5/27/2021, plaintiff
shall produce documents discussed on the record relating to damages set forth in plaintiff's initial
disclosures . . . or otherwise certify that no additional responsive documents exist.” (emphasis
added)). Ms. Reid did not receive the documents until the evening of June 2, 2021 and what she
received was simply a document dump of almost wholly irrelevant information. Plaintiff's
certification, received the same day, also was not close to being in compliance with the Order.

Three years into the case, Plaintiff has provided no cogent explanation of the damages she
is seeking or any documents that support them. Accordingly, at the June 11 conference Ms. Reid
will ask for the Court to enter the attached order requiring Plaintiff to provide the missing
documents and information or certify that they do not exist. Ms. Reid will also request that the
Court lift its temporary hold on her reaching out to Plaintiff's former customers, as it seems there
is simply no other way for Ms. Reid to get the information she seeks, including from Plaintiff
herself.

Plaintiff's Inadequate Initial Disclosures

As detailed in our May 11, 2021 letter to the Court, Plaintiffhas repeatedly failed to provide
documents and information regarding her purported damages in her initial disclosures in violation
of Rule 26 of the Federal Rules of Civil Procedure and multiple Court orders.

56 Oakwood Ave. Montclair, NJ 07043
www.johnreichmantaw.com
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 2 of 7 PagelD #: 2580

Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 2 of 7

Plaintiff belatedly served her initial disclosures on December 14, 2020. As set forth in our
January 7, 2021 letter to the Court (Dkt. 58), those disclosures did not comply with Rule 26(a) or
this Court’s Initial Conference Order. The disclosure alleged that Plaintiff suffered $1,043,114.69
in damages and that valuable business assets were destroyed as a result of Ms. Reid’s social media
posts. Plaintiff did not disclose how that amount was calculated or identify the business assets that
were allegedly destroyed. Plaintiff also failed to provide or identify any documents supporting her
damage claims in breach of Rule 26(a)(ii).

Ata January 11, 2021 conference, the Court (Scanlon, M.J.) ordered Plaintiff to provide a
revised, complete set of initial disclosures by January 29, 2021. See Tr. at 20 (“By the 29th of
January, a revised, complete set of the initial disclosures [must be served].”). Plaintiff's revised
initial disclosures were grossly inadequate and not in compliance with Rule 26. The revised
disclosures state that eight customers of Plaintiffs construction business allegedly stopped or
reduced business with Plaintiffs companies and that Plaintiff lost sale commissions of
$177,767.42 as a result of Ms. Reid's social media posts, which were made in June and July 2018.
Plaintiff, however, failed to identify the persons or entities who supposedly would have paid sales
commissions, or produce or identify any documents that support her lost profits and commissions
claims,

On February 5, 2021, Ms. Reid wrote to the Court regarding Plaintiffs still inadequate
initial disclosures. (Dkt. 65). At a March 24, 2021 conference, the Court stated that Plaintiff had
still not satisfied “the most basic part of’ Rule 26, which should “have been done a while ago.”
(Dkt. 76, Tr. 19-20). On March 31, 2021, the Court entered a second order, which required
Plaintiff to revise her initial disclosures for a second time.

On April 16, 2021, Plaintiff amended and supplemented her initial disclosures, but they
once again did not come close to complying with Rule 26 or the Court’s orders. Plaintiff finally
identified the eight customers whom she contends her construction company would have done
business with if not for Ms. Reid’s posts. She also provided a specific dollar amount of the
business she supposedly lost from each customer, which clearly implied there were specific
projects Plaintiff lost as a result of Ms. Reid’s posts.

However, Plaintiff failed to provide any information or documents relating to these
purported lost projects, or relating to any ongoing relationship she claims to have with the
customers she identified. For each customer, Plaintiff should have produced: (i) documentation,
such as emails, proposals or proposed contracts, showing the projects Plaintiff reasonably
anticipated doing with each customer in or around June/July 2018 when Ms. Reid’s posts were
published; (ii) documents showing that the proposals did not go forward; and (iii) documents
showing the reason why those projects did not go forward (collectively, “Project Documents”).
None of the documents Plaintiff provided — all of which are from several years prior to 2018 and
relate exclusively to business/projects from years earlier — remotely support her claim for lost profits
arising from Ms. Reid’s 2018 posts.

Additionally, Plaintiff is apparently contending she was a regional sales agent for
Charterhouse, that she was terminated because of Ms. Reid’s posts, and that she incurred a very
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 3 of 7 PagelD #: 2581
Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 3 of 7

specific amount, $177,767.42, in lost commissions. Plaintiff produced, in totality, a one-page
document purporting to support this claim, which is an email showing only that Plaintiff was
terminated by Charterhouse (without an explanation as to why).

The Order

At the May 13, 2021 conference, the Court issued the following Order in response to Ms.
Reid’s motion to compel Plaintiff to comply with her Rule 26 obligations:

The Court addressed defendant's ongoing concerns regarding
plaintiff's initial disclosures (DE [87]). By 5/27/2021, plaintiff shall
produce documents discussed on the record relating to damages set
forth in plaintiff's initial disclosures, propose a deadline for their
production, if not already produced, or otherwise certify that no
additional responsive documents exist.

Plaintiff’s Failure to Comply with the Order

Pursuant to the Court’s Order at the May 13, 2021 conference, Ms. Reid wrote to Plaintiff's

counsel identifying the additional initial disclosure documents she expected to receive on or before
May 28, 2021. These included:

1. All communications Plaintiff or her company had with the
eight former customers listed in Exhibit A of [her] initial
disclosures.

2. Documents -- such as emails, contracts, proposals --
identifying the projects or work Plaintiff claims were lost as a result
of Ms. Reid’s social media posts as well as documents relating to
why the projects or work did not go forward.

3, Any contract Plaintiff had with Charterhouse.

4, Documents showing the commissions, revenue and/or
profits, including but not limited to profit and loss statements,
Plaintiff earned from Charthouse prior to June 29, 2018.

5. Documents sufficient to show potential Charterhouse
projects sales Plaintiff lost in 2018 as well as documents relating to
why Plaintiff lost those sales.

Ms. Reid also stated in her letter to Plaintiff's counsel, as she had stated previously, that
she was not asking for, as part of Plaintiff's initial disclosures, backup documents for projects that
were completed in the 2012-2015 period, as they would have little or no relationship to Plaintiff's
claims of lost sales/commissions beginning in 2018. Ms. Reid also noted that Plaintiff was
required to provide a certification if any of the requested documents do not exist and that she
should identify the customers with which she was still doing business, if any. As to the latter,
Plaintiff has made contradictory statements about whether the former customers are, in fact, former
customers. When asked by the Court which of the former customers Plaintiff was still doing
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 4 of 7 PagelD #: 2582

Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 4 of 7

business with, Plaintiff did not answer. (A copy of Ms. Reid’s May 20, 2021 letter is annexed
hereto as Exhibit A. Plaintiff's response is annexed hereto as Exhibit B).

On June 2, 2021, Ms. Reid received Plaintiffs 9,000 page document dump.
Approximately 99% of the production consisted of documents concerning projects Plaintiffs
company purportedly completed between 2013 to 2017, such as blueprints for those projects, none
of which are remotely supportive of the future profits she claims she lost as a result of social media
posts that were made in June/July 2018. As for Charterhouse, there were also no documents
identifying any specific projects or sales Plaintiff lost, explaining the basis for her termination in
2018, or showing the projects she earned commissions on before 2018 and how those commissions
were calculated.

The certification Plaintiff produced also violated the letter and spirit of the Order. It merely
says that the documents produced are the ones that Plaintiff will rely on without certifying whether
other responsive documents exist. (A copy of the certification is annexed hereto as Exhibit C).

Plaintiff remains in violation of Rule 26 and three Court orders. Plaintiff's lost damage
and commission claims are unsustainable if, as is currently the case, she cannot identify any lost
projects, cannot show she was even doing business with particular customers in 2018, and cannot
provide evidence of any change in the relationship she had with these customers as a result of Ms.
Reid’s posts. As set forth in the draft order, annexed hereto as Exhibit D, the Court should, once
again, order Plaintiff to produce the Project Documents and Charterhouse Documents and, if they
do not exist, provide an affidavit that no such documents exist on a customer-by-customer basis
and revise the narrative portion of her Initial Disclosures to explain how any of the amounts of the
lost profits Plaintiff claims were calculated. Indeed, Plaintiff's continued failure — over the past
six months, and despite several Court orders — to comply with her most basic obligations under
Rule 26(a)(1) is grounds for dismissing this action under Rule 41(b), and the Court has the inherent
authority to sua sponte dismiss the action for dilatory conduct such as Plaintiff's. See Link v.
Wabash R. Co., 370 U.S. 626, 630-631 (1962) (affirming sua sponte dismissal of action without
prior notice and noting that “[t]he authority of a court to dismiss sua sponte for lack of prosecution
has generally been considered an ‘inherent power,’ governed not by rule or statute but by the
control necessarily vested in courts to manage their own affairs so as to achieve the orderly and
expeditious disposition of cases”); Myvett v. Rosato, No. 03 civ. 2379, 2004 WL 1354254
(S.D.N.Y. June 16, 2004) (recommending dismissal for failure to prosecute and failure to comply
with repeated court orders regarding discovery); Miltope Corp. v. Hartford Cas. Ins. Co., 163
F.R.D. 191 (S.D.N.Y. 1995) (in addition to the authority granted by the Federal Rules of Civil
Procedure, “the Court has the inherent power to impose sanctions” for discovery violations).

Plaintiff’s Objections to Defendant’s Document Requests

At the Conference, the Court asked Ms. Reid to revise her discovery requests to make them
narrower and she did so. A copy of Defendant’s revised requests, which were sent to Plaintiff on
May 26, 2021, is annexed hereto as Exhibit E. Ms. Reid has not received a response to those
requests. Ms. Reid believes the amended requests are sufficiently tailored and go directly to what
Plaintiffs reputation was with respect to alleged racism or nativism before Ms. Reid’s posts and
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 -Page 5 of 7 PagelD #: 2583
Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 5 of 7

how it changed, if at all, afterwards. Ms. Reid thus respectfully requests that the Court overrule
any objections to her modified requests.

Defendant’s Objections to Plaintiff's Document Requests

Ms. Reid objected outright to four of Plaintiff's twenty-five document requests. In the
spirit of cooperation and compromise, Ms. Reid withdrew her objection to Request No. 25, but
maintains her objections to Requests 20 and 23, which call for documents regarding Ms. Reid’s
so-called hostility to Trump and Trump supporters for the following reasons: (i) the requests seek
irrelevant information as Ms. Reid’s political beliefs are irrelevant with respect to proving malice
or any other issue in the case, regardless of whether or not Plaintiff is ultimately determined to be a
limited purpose public figure or private figure; (ii) the requests are vague and overbroad; (iii) no
document discovery is needed on this issue given Ms. Reid’s answer to paragraph 7 of the amended
complaint with respect to her views on Trump’s policies; and (iv) the requests would be extremely
burdensome and time consuming to comply with as they would require collecting and reviewing
what could be hundreds of thousands of irrelevant emails where Trump is mentioned (such as email
alerts about his schedule for the day, copies of public remarks, etc.).

The recent decision in Dershowitz v. Cable News Network, Inc., Case No. 20-61872 (S.D.
Fla. May 24, 2021), strongly supports Ms. Reid’s position. In ruling on CNN’s motion to dismiss
Dershowitz’s defamation claim, the court ruled that CNN’s alleged political animus cannot be the
basis for defamation claim, as it would chill the defendant’s First Amendment rights, and thus took
the “drastic” remedy of striking those portions of Dershowitz’s complaint:

CNN argues that Dershowitz’ “claims of disinterested political
malevolence are insufficient” to establish actual malice. The Court
agrees and, further, concludes that these allegations should be
stricken as immaterial and impertinent. Fed. R. Civ. P. 12(f). In
paragraph 14 of the Complaint, Dershowitz alleges:

Professor Dershowitz was one of the most revered
and celebrated legal minds of the past half century.
His reputation relating to his expertise in criminal
and constitutional matters was one that lawyers
would only dream about attaining in their lifetimes.
However, Professor Dershowitz appears to have
made one mistake. He chose to defend the President
of the United States and defend the U.S. Constitution
at a moment in time where CNN has decided that
doing so is not permitted. For this, CNN set out to
punish him and destroy his credibility and reputation,
and unfortunately, succeeded.

The Supreme Court has stated that “[a defendant’s] motive in
publishing a story . . . cannot provide a sufficient basis for finding
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 6 of 7 PagelD #: 2584
Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 6 of 7

actual malice.” Harte-Hanks Communications., Inc. — v.
Connaughton, 491 U.S. 657, 665 (1989). Indeed, a defamation claim
cannot rest on the argument that “erroneous communications were
motivated by differences in political opinions. Doing so would run
afoul of the Supreme Court's landmark ruling in New York Times
Co. v. Sullivan. See 376 U.S. at 271-72 (noting that errors are
inevitable when there is free debate and that they too must be
protected to give breathing room to those exercising their freedom
of expression).” Arpaio v. Robillard, 459 F. Supp. 3d 62, 66 (D.D.C.
2020).

Paragraph 14 of Dershowitz’ Complaint alleges that CNN was
motivated by political animus. As Judge Lamberth noted in Arpaio,
“Allegations of ‘leftist enmity’ cannot trump the guarantees of the
First Amendment.” /d. “Striking a pleading or a portion thereof is a
drastic remedy to be resorted to only when required for the purposes
of justice.” Sanchez v. Selective Ins. Co. of the Southeast, 2019 WL
79282, at *2 (S.D. Fla. Jan. 2, 2019) (quotation omitted).
Nevertheless, the allegations in paragraph 14 are immaterial to the
claim and are an impertinent salvo that do not belong in this case.

Dershowitz at pp. 21-22.

Defendant continues to object to discovery regarding any litigation holds. Litigation hold
letters are generally not discoverable and there is no reason to make an exception here absent a
particularized showing. “[G]enerally litigation hold letters are not discoverable, particularly when
a party has made an adequate showing that the material is protected by the attorney-client privilege
or the work product doctrine... .” United Illuminating Co. v. Whiting-Turner Contracting Co.,
2020 WL 8611045 (D. Conn. Dec. 18, 2020).

Plaintiff’s June 8, 2021 Letter

Most of the letter filed yesterday by Plaintiff's counsel is an irrelevant and improper
discussion about the merits of Plaintiff's claim. Ms. Reid’s silence with respect to any of Plaintiffs
musings should not be construed as an acquiescence or waiver to anything in Plaintiff's letter.

As shown in detail in Ms. Reid’s motion to dismiss and the affidavit submitted in support
thereof, Dkt. 17, 18, numerous other persons and groups, including well known personalities with
millions of social media followers, accused Plaintiff of engaging in racist conduct before Ms. Reid
posted about Plaintiff a¢ all. Plaintiff has the burden to demonstrate that Ms. Reid, and not the
myriad of other persons who accused Plaintiff of racist conduct, caused Plaintiff the harm she is
alleging. To the extent any of Plaintiff's arguments regarding social media have any relevance,
they apply with equal force to all of the posts about Plaintiff, not just those by Ms. Reid.
Case 1:18-cv-05398-DLI-JRC Document 97 Filed 06/09/21 Page 7 of 7 PagelD #: 2585
Hon. James R. Cho U.S.M.J.
June 9, 2021
Page 7 of 7

Plaintiff also improperly characterizes Ms. Reid’s core objection to the stipulation Plaintiff
proposed. At the May 13, 2021 conference, Ms. Reid’s counsel stated that Ms. Reid has an
“opposition to Mr. Trump’s policies and those who support [‘hose policies].” Tr. at 75 (emphases
added). Ms. Reid never stated that she has a general opposition to people who support Trump and
Plaintiff continually fails to recognize that distinction, including by sending a proposed stipulation
that was inflammatory, inappropriate, and flatly wrong. In any event, Ms. Reid’s rejection of the
proposed stipulation does not provide Plaintiff with grounds to reassert her baseless requests for
immaterial and prejudicial discovery. See Dershowitz at 21-22. Ms. Reid maintains her objections
to those requests.

Respectfully submitted,

/s/ Jolt KH. Reichman

John H. Reichman

cc: All Counsel on ECF
